Title: To Benjamin Franklin from William Gordon, 5 May 1779
From: Gordon, William
To: Franklin, Benjamin


My dear Sir
Jamaica Plain May 5. 1779
This may probably convey to you a painful article of intelligence, viz, the death of that great man Dr Winthrop, who expired on the 3d instant, & is to be buried on the saturday. The College, the State & the Public have sustained a great loss in his death; but the Orderings of Heaven are all right; & it is appointed unto man to die, no less than to be born. Do we perform the parts allotted us upon the stage of the world, so as to meet with the approbation of our Creator; it sufficeth. Indeed we all perform so illy at certain times, that we need that his pardon should be extended to us, through the Lord Jesus Christ. No material occurrence besides hath happened within the circle of your acquaintance in this neighbourhood, that I at present recollect. The prints will announce to you the capture of a number of vessels going to Georgia with provisions &c, which have been brought into Boston. What makes the event the more remarkable is, that most or all the troops at Providence & other ports round Rhode Island would have disbanded by the latter end of the week, had it not been for that provision. Flour is excessive scarce. Through neglect somewhere, no sufficient magazine of that kind hath been collected either in this or the neighbouring State: None being to be had, the brigades, having been without several days, mutinied; Genl [Glover] was with difficulty prevented going off last friday morning. Genl Gates now stationed at Providence sent down immediately, & large quantities of flour designed for the British forces at Georgia [were] travelling by, ever since Lords day morning, so that all things are right again. Mr [Deane] has made a mighty bustle since the beginning of Decr; but a letter from Philadelphia says that he is now down & that the Lee’s are more exalted than ever. Your friend Common Sense has detected & exposed him, & I believe he & his party in & out of Congress will be found to be no better patriots than hobley who sold punch in small quantities pro bono publico. I must apply afresh for your assistance in forwarding the enclosed, which if they get safe will be of real advantage to Mr Parker, as there are two bills of exchange for a hundred sterling each payable in London. Duplicates & Triplicates shall send immediately from Boston to Holland.

Have not heard from You or Mr Adams in answer to what I have wrote once & again: but my letters may not have been recd. Pray my regards to Mr Adams. His family is well. Expect to see them on the friday. With much esteem I continue your sincere friend & very humble servant
William Gordon
 
Addressed: His Excellency Dr Benjamin Franklin / Paris
Notation: Gordon May 79
